Citation Nr: 0118604	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran served on active duty with the Navy from January 
1963 to December 1969.    
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied service connection for post-
traumatic stress disorder (PTSD).

The Board notes that the veteran's representative styled the 
issue as entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.  The RO should ask the 
veteran to clarify if he is claiming service connection for 
an acquired psychiatric disorder other than PTSD, and if so, 
the agency of original jurisdiction should provide 
appropriate development.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran seeks service connection for PTSD.  He served on 
active duty with the Navy from January 1963 to December 1969, 
and his occupational specialty was shipfitter.  
 
In a claim for Social Security benefits dated in January 
1998, no mention was made of any psychiatric disorder.  
However, outpatient treatment records from the Roseburg VA 
Medical Center show that in March 2000, when seen by a 
psychiatrist, the veteran reported having had approximately 
nine tours of duty through Vietnam and being in active combat 
for 5 to 6 months at a time.  The assessment was PTSD, 
chronic.  The record reflects, however, that he served on two 
ships, the USS Catamount (LSD 17) and USS Hector (AR 7), and 
that he was a shipfitter, which is similar to a pipefitter in 
the civilian sector.  Thus, his claim of having had nine 
"tours of duty" in Vietnam and having been in active combat 
for 5 or 6 months at a time is questionable.   

The veteran was seen in March 2000 for a VA psychological 
evaluation requested by his primary mental health provider.  
The veteran reported that he served in Vietnam from 1964 to 
1966 and in 1968.  The veteran claimed that a specific trauma 
was his participation in Operation Double Eagle which took 
place in January and February 1966.  He reported seeing a 
landing craft with 40 men take a direct hit and that all on 
board were drowned.  He claimed that his ship took direct 
fire from the enemy.  He also claimed that he saw men on the 
beach being killed or wounded and estimated that 
approximately one-third of the 250 men who landed off his 
ship were immediately killed or wounded.  The veteran 
reported having intrusive thoughts and nightmares about this 
operation.  The veteran also reported that upon returning 
from his last tour in Vietnam, he became a discipline problem 
and was discharged for misconduct and violence.  The examiner 
considered that the veteran was clearly describing trauma 
sufficient to cause PTSD and related a history consistent 
with this diagnosis; however, the claimed stressors have not 
been corroborated.  

At a second evaluation session with the same VA psychologist 
the veteran related problems he has had since Vietnam due to 
his temper.  He also mentioned that he had resigned himself 
to a life of nightmares and intrusive thoughts of Vietnam.  
The assessment was that the veteran was feeling hopeless 
about lessening or controlling his PTSD symptoms and did not 
see the connection between his PTSD symptoms and his anger.  
The veteran was encouraged to begin attending an outpatient 
group for his PTSD and was to continue to be seen 
individually.  

In April 2000 a psychiatrist noted that the veteran was a 
combat veteran who was a career military man and had multiple 
tours through Vietnam.  This notation does not appear 
consistent with the veteran's service as currently reflected.  
Reportedly, he continued to have trouble waking up at night 
with very severe nightmares, and sleep had been a major 
problem for him.  The diagnosis was PTSD, chronic.

At his VA Compensation and Pension (C&P) examination for PTSD 
in May 2000, the veteran reported the same stressors.  The 
veteran also reported that, when he returned from his last 
tour, he was placed in a military facility for misconduct, 
violence and being AWOL.  After a review of medical records, 
the claims folder, and a personal interview, the examiner 
concluded that the veteran did not fulfill the diagnostic 
criteria for PTSD according to DSM-IV.  In the report of the 
May 2000 C&P examination, the examiner referred to notes made 
by Robert B. Rushton, M.D., whom the veteran saw between 1988 
and 1994.  However, it appears that the only evidence of 
record from Dr. Rushton is a June 1988 letter about an 
unrelated medical disorder.  The VA examiner also commented 
that Dr. Rushton had referred the veteran to Dr. Mandelbaum, 
a psychiatrist, whom the veteran reportedly saw a few times, 
but the claims file contains no treatment records from Dr. 
Mandelbaum.

Further, in the substantive appeal, the representative refers 
to a VAMC Roseburg medical assessment and treatment record of 
Dr. Leona R. Calderon dated in November 2000 that clearly 
supports a medical diagnosis of PTSD.  This medical record 
also does not appear to be in the claims file.  

Although the May 2000 VA examination resulted in the 
conclusion that the veteran's psychiatric history and 
symptoms did not meet the diagnostic criteria for PTSD as 
found in DSM-IV, the record does reflect some diagnoses of 
service-related PTSD.  However, even acknowledging those 
diagnoses, the issue of the veteran's combat status and/or 
verification of the claimed stressors remains unresolved.

The veteran received the Vietnam Campaign Medal and the 
Vietnam Service Medal.  He did not receive any awards or 
decorations indicative of combat or valor.  As a stressor, he 
claims participation in Operation Double Eagle, which took 
place in January and February 1966.  Evidence of record shows 
that he participated in Operation Double Eagle in Du Quang, 
Quang Ngai Province from January 28, 1966 to February 17, 
1966, and was eligible to receive hostile fire pay for 
January and February 1966.  However, more must be learned 
about Operation Double Eagle.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  If the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, the record must 
contain corroborative evidence that the in-service stressor 
occurred.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

There is no indication that the RO requested verification of 
the veteran's alleged stressors.  Additionally, the RO must 
allow the veteran to supplement his statement and reevaluate 
it if the USASCRUR is able to obtain some, but not all, of 
the stressor information submitted.  See Zarycki v. Brown, 6 
Vet. App. 91, 99-100 (1993).  Such development is necessary 
before the Board can proceed with its appellate review of the 
claim.  Cohen v. Brown, 10 Vet. App. 128, 137.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated or evaluated him at any time 
following service for a psychiatric 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent medical records which have not 
been previously secured, to specifically 
include treatment records of Dr. Rushton 
and Dr. Mandelbaum.

3.  The RO should secure a copy of the 
veteran's service personnel records and 
disciplinary records and attach them to 
the claims file.  The records should 
include all available details as to his 
service in the Republic of Vietnam, 
including the waters offshore, such as the 
dates of such service.   

4.  In addition, the RO should request 
that the veteran, if possible, provide any 
additional detailed information regarding 
the stressors to which he alleges he was 
exposed in service, to include dates, 
locations, detailed descriptions of 
events, units involved, number and names 
of casualties, and identifying information 
concerning any other individuals involved 
in the events.  The veteran is advised 
that this information is vitally necessary 
to obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details, an adequate search for verifying 
information cannot be conducted. 

5.  Regardless of the response from the 
veteran, the RO should submit copies of 
the veteran's two DD Forms 214, service 
personnel records, all stressor 
statements, and a copy of this remand, to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197.  USASCRUR should be requested 
to provide any available information that 
might corroborate the veteran's alleged 
stressors, including any information 
regarding Operation Double Eagle and the 
role, if any, that the USS Catamount 
played in that operation.  Also, the RO 
should try to obtain any ship's histories 
or other Navy records that would reflect 
the whereabouts and activities of the USS 
Catamount (LSD 17) and the USS Hector (AR 
7) for the periods during which the 
veteran was attached to those ships, 
including the dates that those ships were 
in the United States, when they were 
deployed to Vietnam or the waters 
offshore, and any personnel casualties due 
to combat or related activities of the 
ships.  USASCRUR and the Navy, if 
necessary, should specifically be asked 
for verification that during Operation 
Double Eagle, which took place in January 
and February 1966, (1) a landing craft 
with 40 men, operating in proximity to the 
Catamount, took a direct hit and all on 
board were drowned, (2) that the veteran's 
ship (the USS Catamount) took direct fire 
from the enemy, and (3) that approximately 
one-third of the 250 men who landed from 
his ship were immediately killed or 
wounded.  Any information obtained should 
be associated with the claims file.  

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether or not the 
veteran engaged in combat with the enemy 
and, if such is not shown, whether he has 
any verified stressors.  In making that 
determination the RO should refer to 
VAOPGCPREC 12-99, in which the VA General 
Counsel defined "combat."  If the RO 
determines that the veteran does have any 
verified stressors they should 
specifically be noted. 

7.  If the RO determines that the record 
establishes that the veteran engaged in 
combat with the enemy or the existence of 
any stressor through satisfactory 
evidence, the veteran should be afforded 
an examination by a psychiatrist to 
determine whether he has PTSD related to 
any established stressor.  The RO should 
specify for the examiner any stressor(s) 
established by the record and the examiner 
is to be instructed that only those events 
can be considered for the purpose of 
determining whether the veteran has a 
qualifying stressor for service related 
PTSD.  The claims folder and a copy of 
this remand must be made available to and 
thoroughly reviewed by the examiner, who 
should acknowledge review of the record in 
the examination report.  In regard to any 
history, including of in-service events 
provided by the veteran, the examiner 
should consider the veteran's credibility 
in light of the service department and 
other independent evidence.  The 
examination report should include a 
detailed account of all psychopathology 
found and, if PTSD is present, the 
examiner should address the following: (a) 
whether the stressor(s) determined to 
actually have occurred were sufficient to 
produce PTSD; (b) whether the veteran 
meets the diagnostic criteria for PTSD 
under DSM-IV; and (c) whether there is a 
link between current symptoms and the 
stressor(s) specified by the RO as 
established by the record.  

The examination should include any 
diagnostic tests or studies, including 
psychological testing, that the examiner 
finds necessary for an accurate 
assessment, and the examiner should review 
the results of any testing prior to 
completion of the report.  

8.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the claim for service 
connection for PTSD.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 




appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


